Citation Nr: 0726501	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  02-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for 
dermatophytosis of the feet. 

2.  Entitlement to an effective date prior to April 13, 2000, 
for an award of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1973 and from May 1975 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2000 rating 
decision, by the New York, New York, Regional Office (RO), 
which granted entitlement to a total rating based on 
individual unemployability (TDIU), effective April 13, 2000.  
The veteran timely appealed the effective date of this award 
to the Board.  

On August 30, 2006, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of that hearing is of 
record.  

It was noted that in correspondence received at the RO in 
December 2004, and in a report of contact (VA Form 119), 
dated January 28, 2005, the veteran raised a claim of 
entitlement to an increased rating for herpes.  This issue 
had not been adjudicated by the RO, or otherwise disposed of; 
therefore, it is referred to the RO for appropriate action.  

The issue of entitlement to an earlier effective date for the 
grant of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

On August 30, 2006, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to a compensable evaluation for 
dermatophytosis of the feet.  


CONCLUSION OF LAW

The criteria have been met for withdrawal of the substantive 
appeal concerning the claim for a compensable evaluation for 
dermatophytosis of the feet; therefore, the Board does not 
have jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2006).  

By a rating action in November 2000, the RO denied the 
veteran's claim for a compensable rating for dermatophytosis 
of the feet.  A notice of disagreement (NOD) with that 
determination was received in November 2001, and a statement 
of the case (SOC) was issued in March 2002.  The veteran 
perfected an appeal of that rating action by filing a 
substantive appeal (VA Form 9) in May 2002.  A supplemental 
statement of the case (SSOC) was issued in October 2004.  

In a report of contact (VA Form 119), dated January 28, 2005, 
the veteran's service representative indicated that the 
veteran had never requested an increased rating for 
"dermatophytosis of the feet," but rather he wanted an 
increased rating for herpes.  On August 30, 2006, the veteran 
submitted a VA Form 21-4138 wherein he stated that he wanted 
to clarified the skin issue on appeal; he stated that he did 
not wish to withdraw the claim.  The veteran indicated that 
the skin condition to which he was referring was herpes, and 
that he wanted to continue his pursue of that appeal.  

In this case, the Board finds that the veteran withdrew his 
appeal as to the issue of entitlement to a compensable 
evaluation for dermatophytosis of the feet; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to that issue.  Accordingly, the 
Board does not have jurisdiction to review the issue of 
increased rating for dermatophytosis of the feet, and it is 
therefore dismissed.  Therefore, the provisions of the 
Veterans Claims Assistance Act (VCAA) are not applicable.  


ORDER

The claim of entitlement to a compensable evaluation for 
dermatophytosis of the feet is dismissed.  


REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  The VCAA and implementing 
regulations were enacted during the pendency of this appeal, 
but insufficient steps were taken by the RO to comply with 
this law.  In particular, the VCAA requires that VA provide 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b) (1).  

In this case, a review of the record shows the veteran has 
not been adequately notified of the evidence necessary to 
substantiate his present earlier effective date claim nor was 
he provided notice for his underlying TDIU claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Significantly, the RO provided VCAA notice letters in June 
2001 and May 2002 regarding several other claims filed by the 
veteran, but not concerning the claim for an earlier 
effective date for the grant of TDIU.  Information pertaining 
to this claim has been provided elsewhere, in the statement 
of the case (SOC), and the supplemental SOC (SSOC).  
Nonetheless, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that the duty to 
notify cannot be satisfied by reference to various post-
decisional communications.  Instead, there must be "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 444 F.3d 
1328, 1334 (Fed. Cir. 2006).  But see, too, Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III).  

So a remand is unfortunately required to ensure the veteran 
is provided the requisite VCAA notice regarding the claim for 
an EED for the grant of TDIU.  


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claim for an earlier 
effective date for the grant of TDIU.  


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The purpose 
of this REMAND is to accord the veteran due process of law.  
By this remand, the Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


